UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7695



WILLIAM PARKER,

                                             Petitioner - Appellant,

          versus


B. A. BLEDSOE, Warden, Federal Correctional
Institution, Morgantown,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-98-144-1)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Parker appeals the district court’s order dismissing

without prejudice his 28 U.S.C.A. § 2241 (West 1994 & Supp. 1998)

petition.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Parker v. Bledsoe, No.

CA-98-144-1 (N.D.W. Va. Oct. 16, 1998).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2